DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are presented for examination. 
3.	The text of those applicable section of Title 35, U.S. Code not included in this action can be found in the prior Office Action.

4.	Claims 15-18 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Oshita et al. (Oshita), US publication no. 2014/0167991.
As per claim 15, Oshita discloses a design-for-test (DFT) circuitry coupled to a regulator [figure 1, 10; para 22-24, 94]; and an interface coupled to the regulator, wherein the interface is to provide visibility to one or more analog signal paths associated with the regulator [figure 1; para 94].
Oshita discloses: 
[0022] FIG. 1 is a high level block diagram of an ADC in an integrated circuit (IC) 100, according to one embodiment of the disclosure. In one embodiment, IC 100 comprises a circuit 101 having an ADC 102, a reference generator 104, and an analog circuit 103.

[0023] In one embodiment, ADC 102 comprises a sigma-delta modulator 105 to receive a voltage reference Vref from the reference generator 104 and to receive an analog signal Vmeas from an analog (or mixed signal) circuit 103. In one embodiment, sigma-delta modulator 105 generates a sigma-delta modulated bit stream which is received by a finite state machine (FSM) 106. In one embodiment, FSM 106 converts
the sigma-delta modulated bit stream into a digital code which represents the analog signal Vmeas.

[0024] Analog circuit 103 (or mixed signal circuit) can be any analog circuit or mixed signal circuit. For example, analog circuit 103 is any bandgap circuit, a thermal sensor, a phase-locked loop (PLL), an amplifier, a delay locked loop (DLL ), voltage regulator, etc. The analog signal Vmeas can be any analog signal, of analog circuit 103, that is to be converted into a digital representation.

[0094] FIG. 10 is a design for test (DFT) circuit 1000 with the ADCs having chopping and auto-zero functions, according to one embodiment of the disclosure. It is pointed out those elements of FIG. 10 having the same reference numbers ( or names) as the elements of any other figure can operate or function in any manner similar to that described, but are not limited to such. In one embodiment, DFT circuit 1000 provides
visibility to analog signals in digital form.

As per claim 16, Oshita discloses that the interface is a first interface, and wherein the apparatus comprises a second interface coupled to the regulator [figure 1; para 22-24].
As per claim 17, Oshita discloses that the second interface is to provide visibility to one or more digital signal paths associated with the regulator [figure 10; para 24, 94].
	As per claim 18, Oshita discloses that the first interface is coupled to a first pin of the apparatus, and wherein the second interface is coupled to a second pin of the apparatus [figure 1; para 22-24].

5. 	Examiner's note: Examiner has cited particular paragraphs and columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.	

Allowable Subject Matter
6.	Claims 1-14 are allowed over prior art.

7.	Claims 19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
8.	Applicant's arguments filed 9/16/22 have been fully considered but they are not persuasive. Applicant's arguments with respect to claims 15-20 have been considered but are moot in view of new ground rejection indicated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN CAO whose telephone number is (571)272-3664.  The examiner can normally be reached on M-F 7:00 am-3:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Oct. 24, 2022
/CHUN CAO/Primary Examiner, Art Unit 2115